Citation Nr: 1725294	
Decision Date: 07/03/17    Archive Date: 07/18/17

DOCKET NO.  11-20 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an initial compensable rating for a coronary artery bypass graft scar. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Donohue, Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to March 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a November 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. 


FINDING OF FACT

The competent and credible evidence of record indicates that the service-connected coronary artery bypass graft scar is painful on palpation. 


CONCLUSION OF LAW

The criteria for the assignment of a 10 percent rating for the service-connected coronary artery bypass graft scar have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.118, Diagnostic Code 7804 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159. 

In this case, because the November 2010 rating decision on appeal granted service connection for a coronary artery bypass scar, statutory notice has served its purpose and its application is no longer required.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-91 (2006).  A July 2011 Statement of the Case (SOC) provided notice on the downstream issue of entitlement to an increased rating and readjudicated the matter.  38 U.S.C. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  The Veteran has had ample opportunity to respond and supplement the record.  He has not alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) (holding that "where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues.").

With respect to the duty to assist, the Board finds that all necessary development has been accomplished and appellate review may proceed without prejudice to the Veteran.  Specifically, the record contains the appellant's service treatment records, VA treatment records, private medical records, and lay statements. 

As the Board will discuss in its analysis, the Veteran was provided with a VA examination in June 2010.  The report of this examination reflects that the examiner reviewed the Veteran's complaints, conducted an appropriate physical examination, and rendered appropriate diagnoses consistent with the remainder of the evidence of record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The Board is aware that the June 2010 VA examination is now seven years old.  However, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disability since he was last examined and he does not appear to contend otherwise.  38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  Although the Veteran disagrees with the examiner's finding that his scar is not painful, he has not disagreed with any other characterization of his scar in the examination report.  As discussed below, the Board finds the Veteran credible and that his scar is painful.  As there are no other disagreements with the findings contained in the examination report, the Board concludes that the examination is adequate for rating purposes.  

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and that no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim. 

II.  Analysis 

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  Separate diagnostic codes identify the various disabilities.  See 38 C.F.R. Part 4.  

The Veteran's scar is currently rated as noncompensable (zero percent disabling) under 38 C.F.R. § 4.118, Diagnostic Code 7805.  However, the Veteran has argued that his scar should be rated under Diagnostic Code 7804 which pertains to scars that are found to be unstable or painful.  See e.g., the July 2011 VA Form 9. 

Diagnostic Code 7804 provides that one or two painful or unstable scars warrant a 10 percent rating; three or four scars that are unstable or painful warrant a 20 percent rating; and five or more scars that are unstable or painful warrant a 30 percent rating.  

The currently assigned Diagnostic Code 7805 is a catch-all provision which provides rating criteria for symptomatology not covered by the other diagnostic codes pertaining to scars.  Specifically, Diagnostic Code 7805 instructs the adjudicator to evaluate any disabling effect(s) not considered in a rating provided under Diagnostic Codes 7800-7804 under an appropriate Diagnostic Code.

Upon review, the Board agrees with the Veteran that Diagnostic Code 7804 is more appropriate as his coronary artery bypass graft scar is tender on palpation.  The record does not indicate, and the Veteran has not alleged, that the service-connected scar results in any additional symptomatology.  Accordingly, Diagnostic Code 7805 is not for application because there are no other disabling effects not contemplated by Diagnostic Code 7804. 

During the June 2010 VA examination, the Veteran's scar was measured as 19.5 centimeters long and 0.8 centimeters wide (an area less than 6 square inches).  The scar was observed to be superficial with no skin damage and no underlying soft tissue loss or damage.  The scar also did not result in any limitation of function, and there was no inflammation, edema, or keloid formation. 

Although the examination report indicates that the Veteran's scar was not painful, the Veteran has since indicated that his scar causes him pain.  See, e.g., the December 2010 Notice of Disagreement.  As a layperson, the Veteran is competent to report that his scar is painful.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).

Accordingly, based on the presence of one scar that is painful, a disability rating of 10 percent, but no more, is warranted.


ORDER

An increased, initial rating of 10 percent for the service-connected coronary artery bypass graft scar is granted, subject to the applicable law and regulations governing the payment of monetary benefits.  




____________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


